Exhibit 10.1

 
LANTRONIX, INC.
15353 Barranca Parkway
Irvine, California  92618
(949) 453-3990
 


 
Mr. Jerry D. Chase
9608 Crosby Drive
Pleasanton, California  94588
 
Re:           Employment at Lantronix Inc.
 
Dear Jerry:
 
This letter ("Agreement") will confirm our understanding and agreement regarding
your employment with Lantronix Inc. ("Lantronix" or the "Company"), commencing
February 19, 2008 ("Commencement Date").  This Agreement completely supersedes
and replaces any existing or previous oral or written discussions,
understandings or agreements, express or implied, between you and the Company
regarding your employment.
 
 
1.
Position; Exclusivity.  The Company hereby agrees to employ you as its President
and Chief Executive Officer and to appoint you as a member of the Company's
Board of Directors (the "Board").  You accept such employment pursuant to the
terms of this Agreement.  You shall perform such duties and responsibilities as
may be determined from time to time by the Board, which shall be consistent with
your position as a senior officer of the Company.  You agree to devote your full
business time, attention and energy to performing your duties and
responsibilities to the Company under this Agreement.

 
 
2.
Base Salary.  The Company shall pay you a base salary of $30,000 per month
($360,000 on an annualized basis), less applicable withholdings and deductions,
paid on the Company's regular payroll dates.  The Board will review your base
salary annually, and may, in its sole discretion, adjust it to reflect
performance and other factors.

 
 
3.
Bonuses.

 
 
(a)
The Company shall advance you a one-time sign-on/short-term retention bonus of
$65,000, payable on the first regular payroll date after the Commencement
Date.  The Sign-On Bonus is not earned until you have completed twelve (12) full
months of employment with Lantronix.  In the event you voluntarily terminate
your employment or are terminated for Cause (as defined in Attachment "A"
hereto) by the Company within twelve (12) months from your Commencement Date,
the Sign-On Bonus has not been earned, and you will be required to repay such
amount in full within thirty (30) days of the date of termination of your
employment.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(b)
You shall be eligible to receive a cash incentive bonus of up to $250,000
("Incentive Bonus") for each full fiscal year during which this Agreement is in
effect (this amount will be prorated for the remaining portion of the current
fiscal year ending June 30, 2008), as follows:

 
 
(i)
The Compensation Committee of the Board will define the plan for the Incentive
Bonus annually, determining the objectives for the fiscal year that must be met
to earn the Incentive Bonus.  Such objectives may include (but are not limited
to) operating metrics, objective and subjective leadership dimensions and
performance metrics in the operation of the Company, the achievement of
financial objectives set forth in the Board-approved Annual Business Plan (the
"Annual Business Plan") for a particular fiscal year, or such other objectives
as the Compensation Committee of the Board, in its sole discretion, shall
determine.

 
 
(ii)
You must be employed by the Company on June 30th of each fiscal year to earn and
become eligible to receive the Incentive Bonus as set forth in this Paragraph
2(b) for that fiscal year.  The actual Incentive Bonus for each fiscal year
shall be paid to you by the 15th day of December following the end of the fiscal
year to which the Incentive Bonus relates (or such earlier or later deadline as
may be required for the bonus payment to be exempt from the requirements of
Section 409A of the Internal Revenue Code as a "short-term deferral" under the
applicable regulations).

 
 
4.
Stock Option and Restricted Stock Awards.  Subject to the terms of the Company's
2000 Stock Plan, as amended, and subject to formal approval of the Board, the
Company will grant you (i) a nonstatutory stock option to purchase Nine Hundred
Thousand (900,000) shares of the Company's common stock and (ii) a restricted
stock award for One Hundred Thousand (100,000) shares of the Company's common
stock.  None of these options or restricted shares shall vest until such time as
you and the Company enter into a written stock option agreement with respect to
the 900,000 options and a written restricted stock agreement with respect to the
100,000 restricted shares.  The stock option agreement shall provide, among
other things that none of these options shall vest until your employment with
the Company has continued for one (1) year from your Commencement Date, at which
time options to purchase two hundred seventy thousand (270,000) shares shall
vest with an additional two hundred seventy thousand (270,000) shares vesting on
the second anniversary of the Commencement Date and the remaining three hundred
sixty thousand (360,000) shares vesting on the third anniversary of the
Commencement Date.  The restricted stock agreement shall provide, among other
things that none of the restricted shares shall vest until your employment with
the Company has continued for one (1) year from your Commencement Date, at which
time thirty thousand (30,000) shares shall vest with an additional thirty
thousand (30,000) shares vesting on the second anniversary of the Commencement
Date and the remaining forty thousand (40,000) shares vesting on the third
anniversary of the Commencement Date.  The stock option agreement and the
restricted stock agreement shall further provide that notwithstanding the
foregoing vesting schedule, the options and shares shall immediately become
vested as to the percentage of the total number of shares of Common Stock
subject to the options and restricted stock award set forth on the table below
(the "Vesting Percentage") at the end of any period of 120 consecutive days on
which the Common Stock is actively listed, quoted or traded on a national
securities exchange or NASDAQ, and the closing or last price in regular trading,
as applicable, for a share of the Common Stock ("Stock Price") on each of such
trading days equals or exceeds the applicable threshold amount set forth below
(the "Stock Price Threshold").  For avoidance of doubt, options and shares may
vest only once with respect to any Stock Price Threshold so that, for example,
if the Stock Price equals or exceeds the $1.50 Stock Price Threshold for one
hundred twenty (120) consecutive days and 30% of the shares subject to the
option and restricted stock award vest accordingly, no additional shares subject
to the option and restricted stock award shall vest if the Stock Price declines
below the $1.50 Stock Price Threshold and subsequently increases above the $1.50
Stock Price Threshold.  Furthermore, the Vesting Percentages do not cumulate.

 
 
 
 

--------------------------------------------------------------------------------

 
 


Vesting Percentage/ Number of Shares
Stock Price Threshold
30%/Initial 270,000 Options and 30,000 Restricted Shares
$1.50
60%/Additional 270,000 Options and Additional 30,000 Restricted Shares
$2.50
100%/Additional 360,000 Options and 40,000 Restricted Shares
$4.00

 
 
 
In the event that you file a Section 83(b) election with the Internal Revenue
Service no later than thirty (30) days after the transfer of the 100,000
restricted shares to you, the Company shall pay you a bonus equal to the lesser
of:  (i) $35,000, or (ii) amount equal to the product of (A) 41.66%, multiplied
by (B) the Fair Market Value (as defined in the Company's 2000 Stock Plan, as
amended) of the 100,000 shares on the date of transfer (which bonus shall be
timely paid over by the Company as withholding with respect to the shares on
your behalf) (the "Tax Bonus"). You acknowledge that the Tax Bonus will be
taxable compensation income to you and that the Company will not be obligated to
pay your federal or state income or employment taxes on the Tax Bonus.  You
agree that the Company may withhold any such required federal and state income
and employment taxes on the Tax Bonus from your other
compensation.  Notwithstanding anything to the contrary contained herein, in the
event you voluntarily terminate your employment or are terminated for Cause (as
defined in Attachment "A" hereto) by the Company prior to the date on which all
shares granted under the 100,000 share restricted stock award are fully vested,
you will be required to repay such Tax Bonus amount in full within thirty (30)
days of the date of termination of your employment.  If you do not timely file a
Section 83(b) election with the Internal Revenue Service for the 100,000
restricted shares, the Company shall have no obligation to pay you any Tax
Bonus.

 
 
5.
Employee Benefits.  You shall be entitled to the benefits and perquisites which
the Company generally provides to its other senior executives under the
applicable Company plans and policies (including, in your case, a monthly
automobile allowance of $833.33), and to future benefits and perquisites made
generally available to senior executives of the Company.  Your participation in
such benefit plans shall be on the same basis as applies to other senior
executive of the Company.  All such benefits and perquisites are subject to
modification and/or elimination in the Company's discretion.  You shall pay any
contributions which are generally required of senior executives to receive any
such benefits.

 
 
6.
Employment Taxes and Withholding.  You recognize that the compensation, benefits
and other amounts provided by the Company under this Agreement may be subject to
federal, state or local income taxes.  It is expressly understood and agreed
that all such taxes shall be your sole responsibility.  To the extent that
federal, state or local law requires withholding of taxes on compensation,
benefits or other amounts provided under this Agreement, the Company shall
withhold the necessary amounts from the amounts payable to you under this
Agreement.

 
 
7.
Expenses.  During the term of your employment hereunder, you shall be entitled
to receive prompt reimbursement from the Company (in accordance with the
policies and procedures in effect for the Company's employees) for all
reasonable travel and other expenses incurred by you in connection with your
services hereunder.

 
 
8.
Relocation.  As of the Commencement Date, it is anticipated that you will
commute to the Company's offices in Southern California from your home in
Northern California for some period of time, following which you intend to
relocate to Southern California.  To assist you in this regard, the Company
agrees to reimburse you for your documented actual and reasonable out-of-pocket
costs for (i) temporary housing and travel, (ii) packing and moving costs, and
(iii) closing costs incident to the sale of your home in Northern California, in
a total amount not to exceed $150,000.  Of this amount, the Company shall
reimburse you no more than $35,000 for temporary housing and travel expenses;
provided, however, the Company shall reimburse you for such temporary housing
and travel expenses only to the extent that they are incurred by you on or
before the expiration of twelve (12) months after the Commencement Date.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
9.
Unspecified Term, At-Will Employment and Termination.

 
 
(a)
This Agreement (and your employment) is commenced and will continue for an
unspecified term on an "at-will" basis and may be terminated by the Company or
by you at will at any time with or without Cause (as defined in Attachment "A"
hereto) or notice; provided, however, that if your employment is terminated by
the Company without Cause or by you for Good Reason (as defined in Attachment
"A" hereto), in exchange for a full general release of claims against the
Company in a form reasonably acceptable to the Company, the Company will pay you
severance pay in the total amount of one hundred percent (100%) of the then
current total of your annualized base salary and Incentive Bonus target, less
required tax deductions and withholdings, payable on the Company's regular
payroll dates for a period of twelve (12) months following the date of
termination.  The amount of severance pay will be increased to one hundred fifty
percent (150%) of your then total base salary and Incentive Bonus target if such
termination without Cause or for Good Reason occurs within six (6) months after
a "Change in Control" (as defined in Attachment "A" hereto).  The timing of the
payments shall be made in accordance with the foregoing provisions of this
Paragraph 9(a) if the sum of the payments to which you are entitled under this
Paragraph 9(a) do not exceed the lesser of two (2) times your "annualized
compensation" (within the meaning of Treasury Regulations Section
1.409A-1(b)(9)(iii)(A)(1)) or two (2) times the compensation limit set forth in
Section 401(a)(17) of the Internal Revenue Code, for the calendar year prior to
the calendar year in which you are terminated without Cause or resign for Good
Reason.  If the sum of such payments to you under this Paragraph 9(a) would
exceed the lesser of two (2) times your annualized compensation (as defined
above) or two (2) times the compensation limit set forth in Section 401(a)(17)
of the Internal Revenue Code, then such excess amount shall be paid to you prior
to later of:  (i) the 15th day of March following the end of the calendar year
in which you were terminated without Cause or you resigned for Good Reason, or
(ii) the 15th day of third month following the end of the Company's taxable year
in which you were terminated by the Company without Cause or you resigned for
Good Reason.

 
 
(b)
This Agreement (and your employment) may be terminated immediately and without
notice for Cause without further liability or obligation to you other than
payment of compensation earned by you through the date of termination.

 
 
10.
Change in Control.  If a "Change in Control" of the Company occurs after your
Commencement Date, then, subject to the terms of this Agreement, as an
additional benefit, the Company shall accelerate the vesting of 100% of all
unvested stock options granted to you under the Company's stock option or other
benefit plan.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.
Confidentiality/Non-Solicitation.

 
 
(a)
In consideration of the promises and covenants contained in this Agreement, you
acknowledge and agree that you shall continue to be bound by and comply with
each and every term and condition of the Company's Employment, Confidential
Information and Invention Assignment Agreement and any other proprietary or
confidentiality agreement(s) between you and the Company.

 
 
(b)
In consideration of the promises and covenants contained in this Agreement, you
agree that for a period of one (1) year following your date of termination or
resignation, you will not, either directly or indirectly, or either on your own
behalf or on behalf of any other person, recruit or solicit for hire any
individual who is then employed by the Company.

 
 
(c)
You acknowledge and agree that the restrictions contained in this Paragraph
11(a) and (b) are reasonable and appropriate.  You further acknowledge and agree
that the restrictions contained in this Paragraph 11(a) and (b) will not
preclude you from engaging in any trade, business or profession that you are
qualified to engage in.

 
 
12.
Mutual Agreement to Arbitrate.  To the fullest extent allowed by law, any
controversy, claim or dispute between you and the Company (and/or any of its
affiliates, owners, shareholders, directors, officers, employees, volunteers or
agents) relating to or arising out of your employment or the cessation of that
employment will be submitted to final and binding arbitration as provided in
Attachment "B" hereto.

 
 
13.
Successors and Assigns.  This Agreement will be assignable by the Company to any
successor or to any other company owned or controlled by the Company, and will
be binding upon any successor to the business of the Company, whether direct or
indirect, by purchase of securities, merger, consolidation, purchase of all or
substantially all of the assets of the Company or otherwise.

 
 
14.
Withholding of Taxes; Tax Reporting. The Company may withhold from any amounts
payable under this Agreement all such federal, state, city and other taxes, and
may file with appropriate governmental authorities all such information, returns
or other reports with respect to the tax consequences of any amounts payable
under this Agreement, as may, in its judgment, be required by law.

 
 
15.
Sections 280G, 162(m) and Compliance with Section 409A.

 
 
 
(a)
In the event that any payment or benefit received by you pursuant to this
Agreement (a “Payment”) would constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code, and but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code (the “Excise Tax”), then such Payment shall be equal to a reduced
amount.  Such reduced amount shall be calculated as either (i) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (ii) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.  If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the reduced amount, the
reduction shall occur in the following order:  reduction of cash payments;
cancellation of accelerated vesting of stock awards, if applicable; reduction of
employee benefits.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Notwithstanding anything in this Agreement to the contrary, if the Board
determines that any acceleration, extension or other modification of your stock
options pursuant to this Agreement could reasonably be expected to cause such
options to lose their status as "qualified performance-based compensation" under
Code Section 162(m) and Treasury Regulation Section 1.162-27(e), such
accelerations, extensions or other modifications may be modified to the extent
deemed necessary by the Company's Board to prevent such options from losing
their status as qualified performance-based compensation.



 
(c)
This Agreement is intended to be exempt to the extent possible from the
requirements of Internal Revenue Code Section 409A, including current and future
guidance and regulations interpreting such provisions. To the extent that any
provision of this Agreement fails to satisfy a requirement for such an
exemption, the provision shall automatically be modified in a manner that, in
the good-faith opinion of the Company, brings the provisions into compliance
with such requirement while preserving as closely as possible the original
intent of the provision and this Agreement. If it is determined by the Company
that any payment under this Agreement is subject to the requirements of Code
Section 409A notwithstanding the preceding sentences, then the provisions of the
Agreement shall be automatically modified in such manner as brings the Agreement
into compliance with such requirements. In particular, and without limiting the
preceding sentence, while any stock of the Company is or is treated as publicly
traded and you are a "specified employee" under Code Section 409A(a)(2)(B)(i),
then any payment under this Agreement that is treated as deferred compensation
under Code Section 409A shall be delayed until the date which is six months
after the date of separation from service (without interest or earnings).

 


 
(d)
The costs of all legal and accounting fees required to make the Company's
determinations and estimates for purposes of this Paragraph 15 will be paid for
by the Company.  To the extent the services of an accountant are to be utilized
in connection with the making of such determinations and/or estimates, such
services shall be performed by an independent certified public accountant
selected by the Company or a firm of independent certified public accountants
selected by the Company provided that such firm or independent accountant shall
not be (or have been) otherwise engaged by the Company for any other corporate
purposes. The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by you or  the
Company) or such other time as requested.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon you
and the Company.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
16.
Legal Fees.  The Company shall pay your actual and reasonable legal fees and
costs associated with entering into this Agreement in an amount not to exceed
four thousand dollars ($4,000.00) upon presentation of documentation thereof
that is reasonably acceptable to the Company.  You will be responsible for
paying any legal fees and costs over such amount.

 
 
17.
Entire Agreement.  This Agreement, its attachments, and any stock option,
restricted stock, stock appreciation rights or other similar agreements the
Company may enter into with you contain the entire integrated agreement between
you and the Company regarding these issues, and no modification or amendment to
this Agreement will be valid unless set forth in writing and signed by both you
and an authorized member of the Board.

 


 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
We are excited to have you join Lantronix, and we look forward to your
Commencement Date next week.  Please sign, date and return the enclosed copy of
this Agreement to me for our files to acknowledge your agreement with the above.
 
 

 
Very truly yours,
 
LANTRONIX, INC.
 


 
By:      /s/ Howard Slayen   
        Howard Slayen
        Chairman, Board of Directors
 

 
 


 
ACKNOWLEDGED AND AGREED:
 
/s/ Jerry D. Chase                                                         
Jerry D. Chase
Dated:       Feb.19         , 2008


 
 
 

--------------------------------------------------------------------------------

 
ATTACHMENT "A"
 
 
"Cause" shall include, but not be limited to, the following:  (i) your
commission of a crime or your possession, use or sale of a controlled substance
(other than the use or possession of legally prescribed medication used for its
prescribed purpose); (ii) your significant neglect, or materially inadequate
performance of, your duties as an employee of the Company; (iii) your breach of
a fiduciary duty to the Company or its shareholders; (iv) your willful breach of
duty in the course of your employment; (v) your violation of the Company's
personnel or business policies; (vi) your willful misconduct; (vii) your death;
or (viii) your disability.  For purposes of this Agreement, you shall be
considered disabled if you have been physically or mentally unable to perform
your essential job duties hereunder for (x) a continuous period of at least one
hundred twenty (120) days or (y) a total of one hundred fifty (150) days during
any one hundred and eighty (180) day period, and you have not recovered and
returned to the full time performance of your duties within thirty (30) days
after written notice is given to you by the Company following such 120 day
period or 180 day period, as the case may be.  Notwithstanding the foregoing,
Cause shall not exist under any definition set out in subsection (ii), (iii),
(iv), (v) or (vi) unless the Company provides you with written notice of the
existence of the one or more of the actions, conditions or events set forth
above in such definition of Cause, and if such action, event or condition is
curable, you fail to cure such action, event or condition within thirty (30)
days after its receipt of such notice.
 
"Change in Control" means the occurrence of any of the following events:
 
 
(a)
Any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) becomes the "beneficial
owner" (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company's then outstanding
voting securities; or

 
 
(b)
The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets; or

 
 
(c)
The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least seventy
percent (70%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 
"Good Reason" for you to resign means only if you resign within ninety (90) days
after the Company has taken any of the following actions without your express
written consent:  (i) the Company "Substantially Lessens Your Title" (as defined
herein); (ii) the Company Substantially reduces Your Senior Authority (as
defined herein); (iii) the Company assigns material duties to you which are
materially inconsistent with your then-current status; (iv) the Company reduces
your base salary or benefits from that in effect at the Commencement Date
(unless such reduction is in connection with a salary or benefit reduction
program of general application at the senior level executives of the Company);
(v) the Company requires you to be based more than fifty (50) miles from your
office location, as of the Commencement Date, except for the relocation
identified in Paragraph 8 of the Agreement or for required travel consistent
with your business travel obligations or the Company requires you to be based
more than fifty (50) miles from your home prior to your relocation as described
in Paragraph 8; or (vi) the Company fails to obtain the assumption of this
Agreement by any successor or assign of the Company.  Notwithstanding the
foregoing, Good Reason shall not exist unless you provide the Company written
notice of the existence of the one or more of the actions, conditions or events
set forth above in this definition of Good Reason within ninety (90) days after
the initial existence or occurrence of such action, condition or event, and if
such action, event or condition is curable, the Company fails to cure such
action, event or condition within thirty (30) days after its receipt of such
notice.
 
 
 
 

--------------------------------------------------------------------------------

 
 
"Substantially Lessens Your Title" shall mean that you do not have the title of
President, Chief Executive Officer of the Company or an enterprise equivalent to
the Company.
 
"Substantially Reduces Your Senior Authority" shall mean that you no longer have
substantially similar authority, scope of responsibility, functions or duties as
President and Chief Executive Officer of the Company or an enterprise equivalent
to the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT "B"
 
MUTUAL AGREEMENT TO ARBITRATE
 
To the fullest extent allowed by law, any controversy, claim or dispute between
you, Jerry D. Chase, and the Company (and/or any of its affiliates, owners,
shareholders, directors, officers, employees, volunteers or agents) relating to
or arising out of your employment or the cessation of that employment will be
submitted to final and binding arbitration in Orange County, California, for
determination in accordance with the American Arbitration Association's ("AAA")
Employment Arbitration Rules, as the exclusive remedy for such controversy,
claim or dispute.  A copy of the most current Employment Arbitration Rules may
be found at www.adr.org/Employment.  In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of
law.  The arbitrator shall issue a written decision, and shall have full
authority to award all remedies which would be available in court.  The Company
shall pay the arbitrator's fees and any AAA administrative expenses.  The
arbitrator may, but need not, award the prevailing party in any dispute its or
his legal fees and expenses.  Any judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Possible
disputes covered by the above include (but are not limited to) unpaid wages,
breach of contract (including this Agreement), torts, violation of public
policy, discrimination, harassment, or any other employment-related claims under
laws including but not limited to, Title VII of the Civil Rights Act of 1964,
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
the California Fair Employment and Housing Act, the California Labor Code and
any other statutes or laws relating to an employee's relationship with his/her
employer, regardless of whether such dispute is initiated by the employee or the
Company.  Thus, this bilateral arbitration agreement fully applies to any and
all claims that the Company may have against you, including (but not limited to)
claims for misappropriation of Company property, disclosure of proprietary
information or trade secrets, interference with contract, trade libel, gross
negligence, or any other claim for alleged wrongful conduct or breach of the
duty of loyalty.  Nevertheless, claims for workers' compensation benefits or
unemployment insurance, those arising under the National Labor Relations Act,
and any other claims where mandatory arbitration is prohibited by law, are not
covered by this arbitration agreement, and such claims may be presented by
either the Company or you to the appropriate court or government agency.  BY
AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU AND THE COMPANY GIVE UP
ALL RIGHTS TO TRIAL BY JURY.  This mutual arbitration agreement is to be
construed as broadly as is permissible under applicable law.


JERRY D. CHASE
LANTRONIX INC. (the "Company")
/s/ Jerry D. Chase
 
Jerry D. Chase
Dated:      Feb. 19   , 2008.
 
By:            /s/ Howard Slayen
Name:      Howard Slayen
Title:       Chairman of the Board of Directors
Dated:     February 19         , 2008.




